[g201704070010208424070.jpg]

Exhibit 10.34

 

Title:

Human Resources Policies

 

 

 

 

Department:

Human Resources

 

No:

HR-Policies Revised December 2015

Page 73 0f 88

 

8.12Severance Policy (amendment as of 12/14/2015)

 

In the event an employee is terminated for other than Cause, or resigns for Good
Reason, within one month prior to or one year after (i) a change in control of
the Company or (ii) a material change in the location of the corporate office to
which the employee is assigned, the following provisions will apply, provided
the employee is not party to an Employment Agreement with the Company.   Notice,
payments and severance for an employee with an Employment Agreement will be
governed by the terms of such Employment Agreement.

 

 

8.12.1

Notice Period – a notice period of at least 60 days will be provided prior to
the actual termination date.  The notice period may be composed of actual notice
and/or pay in lieu of notice.

 

 

8.12.2

Payments Upon Termination of Employment

 

 

•

Salary earned through the date of termination to the extent not already paid;

 

•

The amount of any bonus earned for service to the Company as of the date of
termination that is then unpaid, subject to the terms and conditions of the
bonus plan, including approval of a bonus for the Company’s employees by the
Company’s Board of Directors;

 

•

Any accrued, unused vacation balance;

 

•

Reimbursement for any outstanding eligible business expenses incurred prior to
the date of termination.

 

•

Salary and vacation payments shall be paid consistent with applicable state law,
but in no case later than the first regularly scheduled payroll date following
the date of termination.

 

•

Reimbursement for business expenses shall be paid within one week of receipt of
proper documentation.  The payment of any bonus will be made on the date on
which bonuses are paid to employees generally for the fiscal year.



10877 Wilshire Boulevard, 10th Floor  •  Los Angeles, CA 90024  •  T:
310.571.9800  •  F: 310.571.9799

www.rentechinc.com

--------------------------------------------------------------------------------

 

Title:

Human Resources Policies

 

 

 

 

Department:

Human Resources

 

No:

HR-Policies Revised December 2015

Page 74 0f 88

 

 

•

The Company shall have authority to withhold or cause to have withheld
applicable income and payroll taxes from any payments made under this policy to
the extent required by law.

 

 

8.12.3

Severance Benefits – an affected employee will be eligible for the following
benefits provided he/she executes a general release of claims within 45 days of
notice of termination substantially in the form provided by the Company, and
does not revoke such release.

 

 

a.

Severance Pay:

 

•

Vice President & Above – 26 weeks of base salary

 

•

Director – 17 weeks of base salary

 

•

Manager – 12 weeks of base salary

 

•

Below Manager – 8 weeks of base salary

 

 

b.

Company-provided COBRA

 

•

Vice President & Above – 6 months

 

•

Director – 4 months

 

•

Manager – 3 months

 

•

Below Manager – 2 months

 

 

8.12.4

Definitions

 

 

a.

“Cause” shall mean (i) any material failure to perform the employee’s duties and
responsibilities (other than due the employee’s Disability): (ii) any act of
fraud, embezzlement, theft or misappropriation by the employee relating to the
Company, RNP or any subsidiary or their business or assets; (iii) the employee’s
commission of a felony or crime involving moral turpitude; (iv) any gross
negligence or intentional misconduct on the part of the employee in the conduct
of the employee’s duties and responsibilities with the Company or any subsidiary
or which adversely affects the image, reputation or business of the Company, any
subsidiary or their affiliates; or (v) any material breach by the employee by
the employee of any between the Company or a subsidiary, on the one hand, and
the employee on the other.



10877 Wilshire Boulevard, Suite 600  •  Los Angeles, CA 90024  •  T:
310.571.9800  •  F: 310.571.9799

www.rentechinc.com

--------------------------------------------------------------------------------

 

Title:

Human Resources Policies

 

 

 

 

Department:

Human Resources

 

No:

HR-Policies Revised December 2015

Page 75 0f 88

 

 

b.

“Good Reason” shall mean employee’s resignation from employment with the Company
as a result of (i) a material reduction in employee’s annual total cash
compensation; (ii) a material reduction in employee’s job duties and
responsibilities or the assignment to the employee of any duties inconsistent in
any material respect with employee’s position with the Company; or (iii) a
material change in the geographic location at which the employee must perform
services to the Company.

 

 

c.

“Base Salary” shall mean employee’s final base weekly cash compensation before
any salary reduction contributions to any plan or arrangement under Code Section
125, 132(f) or 401(k), including commissions (where applicable), but excluding
overtime, bonuses, awards, imputed income or extraordinary payments paid to the
employee from the Company at the time of employee’s termination.

10877 Wilshire Boulevard, Suite 600  •  Los Angeles, CA 90024  •  T:
310.571.9800  •  F: 310.571.9799

www.rentechinc.com